ACCEPTED
                                                                                                 01-15-00790-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           10/7/2015 12:05:33 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                             NO. 01-15-00790-CV

                                     IN THE COURT OF APPEALS                    FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                              FOR THE FIRST DISTRICT OF TEXAS            10/7/2015 12:05:33 PM
                                                                         CHRISTOPHER A. PRINE
                           AT HOUSTON                                             Clerk
__________________________________________________________________

LATTER DAY DELIVERANCE REVIVAL CHURCH                                         APPELLANT

V.

THE HOUSTON HOUSING AUTHORITY                            APPELLEE
__________________________________________________________________

    MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT
             [filed by Appellee Houston Housing Authority]
__________________________________________________________________


         Appellee Houston Housing Authority (“HHA”) respectfully moves this hon-

orable Court to dismiss this appeal as moot insofar as it is taken from the trial

court’s order denying a temporary injunction.

      1.           This appeal originated as an interlocutory (accelerated) appeal from a

September 1, 2015, trial court order (Exhibit A to this motion) denying the appel-

lant’s application for a temporary injunction.

      2.           On September 11, 2015, the trial court signed an order (the “Septem-

ber 11 order,” Exhibit B to this motion) granting HHA’s plea to the jurisdiction.

This order had the effect of disposing of all remaining parties and issues in the

case, and therefore constituted a final judgment.

MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT – Page 1
SP-#7248058-v1-HHA_Motion_to_Dismiss_Interlocutory_Appeal_as_Moot.docx
      3.           The appellant (along with a co-appellant) has appealed from the Sep-

tember 11 order. It appears that the clerk of this Court has treated the appeal from

the final judgment as part of this accelerated appeal.

      4.           Since the purpose of a temporary injunction is to preserve the status

quo pending final judgment, and since a temporary injunction expires upon final

judgment, it is routinely held that the rendition of a final judgment moots an appeal

from an order denying a temporary injunction. See Isuani v. Manske-Sheffield Ra-

diology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991) (per curiam); Lowe v.

Farm Credit Bank, 2 S.W.3d 293, 299-300 (Tex. App. – San Antonio 1999, pet.

denied); Save Our Springs Alliance, Inc. v. Austin Independent School District, 973
S.W.2d 378, 384 (Tex. App. – Austin 1998, no pet.); Bonilla v. Roberson, 918
S.W.2d 17, 20-21 (Tex. App. – Corpus Christi 1996, no pet.); Roadrunner Invest-

ments, Inc. v. Texas Utilities Fuel Co., 526 S.W.2d 615, 616-17 (Tex. Civ. App. –

Fort Worth 1975, no writ); City of Corpus Christi v. Cartwright, 281 S.W.2d 343,

343-44 (Tex. Civ. App. – San Antonio 1955, no writ); Spencer v. Steele, 132
S.W.2d 146, 146 (Tex. Civ. App. – San Antonio 1939, no writ).1

      5.           The denial of the temporary injunction is moot even where, as here,

the final judgment is on appeal. See Jordan v. Landry’s Seafood Restaurant, Inc.,


1
  Accord, Movies & Games 4 Sale, L.P. v. Video Advantage, Inc., No. 05-97-00536-CV, 1997
Tex. App. LEXIS 3723, *1 (Tex. App. – Dallas July 17, 1997, no pet.) (not designated for publi-
cation).

MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT – Page 2
SP-#7248058-v1-HHA_Motion_to_Dismiss_Interlocutory_Appeal_as_Moot.docx
89 S.W.3d 737, 741 (Tex. App. – Houston [1st Dist.] 2002, pet. denied) (appeal

after final judgment dismissed as to denial of temporary injunction; judgment af-

firmed on merits); Lowe v. Farm Credit Bank, 2 S.W.3d at 299-300 (appeal from

denial of temporary injunction dismissed as moot; final judgment affirmed); EMW

Manufacturing Co. v. Lemons, 741 S.W.2d 212, 214 (Tex. App. – Fort Worth

1987) (appeal from denial of temporary injunction voluntarily dismissed; com-

plaint about denial in final-judgment appeal overruled as moot; final judgment re-

versed on merits), rev’d on other grounds, 747 S.W.2d 372 (Tex. 1988); cf. Harris

v. Moore, 912 S.W.2d 860, 863 (Tex. App. – Austin 1995, no pet.) (appeal from

denial of temporary injunction rejected on alternative grounds of mootness and no

abuse of discretion; final judgment reversed).

         Appellee Houston Housing Authority respectfully prays: (1) that this appeal

be dismissed as moot insofar as it is taken from the trial court’s order denying a

temporary injunction; and (2) for such other and further relief to which it may be

entitled at law or in equity.




MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT – Page 3
SP-#7248058-v1-HHA_Motion_to_Dismiss_Interlocutory_Appeal_as_Moot.docx
                                            Respectfully submitted,

                                                               /s/ P. Michael Jung
                                                               P. MICHAEL JUNG
                                                               State Bar No. 11054600
                                                               KEVIN J. MAGUIRE
                                                               State Bar No. 12827900
SAMUEL J. LOUIS                                                KIMBERLY H. MURPHY
State Bar No. 12588040                                         State Bar No. 24075619

Strasburger & Price, LLP                                       Strasburger & Price, LLP
909 Fannin Street, Suite 2300                                  901 Main Street, Suite 4400
Houston, TX 77010                                              Dallas, Texas 75202-3794
713.951.5604                                                   214.651.4300
832.397.3503 (telecopy)                                        214.651.4330 (telecopy)
sam.louis@strasburger.com                                      michael.jung@strasburger.com
                                                               kevin.maguire@strasburger.com
                                                               kim.murphy@strasburger.com

                                     ATTORNEYS FOR APPELLEE


                                CERTIFICATE OF CONFERENCE


         I hereby certify that I have contacted Aaron Streett, Esq., counsel for the ap-

pellant, concerning this motion. Mr. Streett has stated that this motion is opposed.


                                                             /s/ P. Michael Jung
                                                             P. MICHAEL JUNG




MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT – Page 4
SP-#7248058-v1-HHA_Motion_to_Dismiss_Interlocutory_Appeal_as_Moot.docx
                                     CERTIFICATE OF SERVICE


         I hereby certify that this Motion to Dismiss Interlocutory Appeal as Moot

has been served on all parties to this appeal by electronic service through eFile

Texas.gov on: Aaron Street, Esq., Attorney for Appellant Latter Day Deliverance

Revival Church; and Hiram S. Sasser III, Esq., Attorney for Appellant Latter Day

Deliverance Revival Church; both on this 7th day of October, 2015.


                                                         /s/ P. Michael Jung
                                                         P. MICHAEL JUNG




MOTION TO DISMISS INTERLOCUTORY APPEAL AS MOOT – Page 5
SP-#7248058-v1-HHA_Motion_to_Dismiss_Interlocutory_Appeal_as_Moot.docx
            Un
              of
                 fic
                    ial
                          C
                            op
                               yO
                                  ffic
                                      e
                                         of
                                           C
                                              hr
                                                is
                                                   Da
                                                      nie
                                                         lD
                                                            ist
                                                               ric
                                                                   tC
                                                                      ler
                                                                         k




EXHIBIT A
Un
  of
     fic
        ial
           C
                op
                  yO
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                  rict
                                                      C
                                                        ler
                                                           k
EXHIBIT B